United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-1541
                       ___________________________

    Maria Lorena Calderon; Alvaro Mauricio Calderon, also known as Jorge
                             Rodriguez Munoz

                           lllllllllllllllllllllPetitioners

                                         v.

            Eric H. Holder, Jr., Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                   ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                 ____________

                         Submitted: November 22, 2013
                            Filed: January 21, 2014
                                 [Unpublished]
                                ____________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Honduran citizens Maria Lorena Calderon and Alvaro Mauricio Calderon
petition for review of an order of the Board of Immigration Appeals (BIA), which
upheld an immigration judge’s denial of asylum and withholding of removal. After
careful consideration, we conclude that we lack jurisdiction to review the BIA’s
denial of asylum, because that denial was based on an unexcused delay in filing the
asylum application. See 8 U.S.C. § 1158(a)(3); Ngure v. Ashcroft, 367 F.3d 975, 989
(8th Cir. 2004). As to the BIA’s denial of withholding of removal, we conclude that
substantial evidence on the record as a whole supported the finding that the Honduran
government was not unwilling or unable to control the alleged persecutor. See
De Castro-Gutierrez v. Holder, 713 F.3d 375, 379-81 (8th Cir. 2013) (discussing
substantial-evidence standard for denial of withholding of removal); Menjivar v.
Gonzales, 416 F.3d 918, 920-22 (8th Cir. 2005) (discussing “unwilling or unable to
control” standard for non-governmental persecution). Accordingly, we deny the
petition for review. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-